Filing Case 1:20-cv-24311-KMW Document 1-2 Entered on FLSD Docket 10/20/2020 Page 1 of 5
       # 113711025   E-Filed 09/21/2020 04:35:18 PM


                            IN THE CIRCUIT COURT OF THE 11TH JUDICIAL
                         CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA


        VIANKA V. VEGA, individually and as
        and as Parent, Natural Guardian, and                    CIVIL DIVISION
        Next Friend of her minor children,
        JANE DOE 1, JANE DOE 2, JANE DOE 3,                     CASE NO.
        and JANE DOE 4,

                 Plaintiffs,

        vs.

        WALMART, INC, and WAL-MART STORES
        EAST, LP,

                 Defendants.

                                                        /

                                                    COMPLAINT

                 The Plaintiffs, Vianka V. Vega (hereinafter “Vega”), individually and as Parent, Natural

        Guardian, and Next Friend of her minor children, Jane Doe 1, Jane Doe 2, Jane Doe 3, and Jane

        Doe 4 (hereinafter collectively as “Children”), by and through the undersigned counsel, sues the

        Defendants, Walmart, Inc. (hereinafter “Walmart”), and Wal-Mart Stores East, LP (hereinafter

        “Walmart East”) and alleges as follows:

              1. This is an action for damages in excess of $30,000.00, exclusive of court costs, interest and

        attorneys’ fees.

              2. The Defendant Walmart is a Delaware Corporation registered to do business in Florida

        with its principal place of business located at 2608 SE J Street Suite B, Bentonville, AR 72716.

              3. The Defendant Walmart East is a Delaware Corporation registered to do business in Florida

        with its principal place of business located at 702 SW 8th Street, Bentonville, AR 72716.

              4. At all times material hereto, Plaintiff Vega, was a resident of Highlands County, Florida.



                                                            1
Case 1:20-cv-24311-KMW Document 1-2 Entered on FLSD Docket 10/20/2020 Page 2 of 5




       5. Jane Doe 1 is the natural and legal daughter of Vianka V. Vega, born October 28, 2005.

       6. Jane Doe 2 is the natural and legal daughter of Vianka V. Vega, born August 2, 2007.

       7. Jane Doe 3 is the natural and legal daughter of Vianka V. Vega, born May 15, 2015.

       8. Jane Doe 4 is the natural and legal daughter of Vianka V. Vega, born September 18, 2019.

       9. Venue is properly set in Miami-Dade County because it is where this cause of action

  accrued.

                                                FACTS

       10. On or about July 26, 2019, Vega was grocery shopping with Jane Doe 1, Jane Doe 2, and

  Jane Doe 3 at Walmart Supercenter Store #4303 located at 3200 NW 79th Street, Miami, FL 33147.

       11. At such time, Jane Doe 1, Jane Doe 2, and Jane Doe 3 were 13, 11, and 4 years old,

  respectively. Also, Vega was six months and two weeks (twenty-six weeks) pregnant of Jane Doe

  4.

       12. When Ms. Vega was waking by the frozen food area, she stepped on a puddle of water,

  slipped and fell.

       13. During the subject incident, Vega suffered multiple permanent injuries, including, but not

  limited to, serious permanent injuries to her spine.

       14. Vega’s serious injuries have limited her ability to work, to do common chores, to interact

  with society, and to interact with her Children.

       15. Also, as a consequence of the subject incident, the Children have lost the care and

  consortium of their mother.




                                                     2
Case 1:20-cv-24311-KMW Document 1-2 Entered on FLSD Docket 10/20/2020 Page 3 of 5




                           COUNT I: NEGLIGENCE – SLIP AND FALL

      16. Plaintiffs repeat and reallege the allegation contained in paragraphs 1 to 15 for this

  Complaint as if set forth herein in its entirety.

      17. On or about July 26, 2019, Walmart East was the owner and in possession of a building at

  3200 NW 79th Street, Miami, FL 33147, that was used as a grocery store (hereinafter the

  “Property”).

      18. On or about July 26, 2019, Walmart was responsible for the care, operation, and

  maintenance of the Property.

      19. At that time and place Vega went on the Property to purchase groceries.

      20. Defendants negligently maintained the floor on the Property by failing to attend to a puddle

  of water, by failing to conspicuously warn of the slippery floor, and by failing to make reasonable

  frequent inspections of the Property to make sure no unsafe conditions existed. As a result,

  Plaintiff sustained serious injury when Plaintiff stepped on the substance and fell.

      21. The negligent condition was known to Defendants or had existed for a sufficient length of

  time so that Defendants should have known of it.

      22. As a result, Vega was injured in and about her body and extremities, suffered pain

  therefrom, incurred medical expenses in the treatment of the injuries, suffered possible

  exacerbation of pre-existing condition, and suffered physical handicap and her working ability was

  impaired. The injuries are either permanent or continuing in nature and plaintiff will suffer the

  losses and impairment in the future.

      WHEREFORE, Plaintiff, Vianka V. Vega demands judgment for Damages against

  defendants Walmart, Inc. and Wal-Mart Stores East, LP, together with costs, and such other relief

  as this Court deems just and necessary.




                                                      3
Case 1:20-cv-24311-KMW Document 1-2 Entered on FLSD Docket 10/20/2020 Page 4 of 5




       COUNT II: LOSS OF PARENTAL CONSORTIUM UNDER SECTION 768.0415,
                             FLORIDA STATUTES

       23. Plaintiffs repeat and reallege the allegation contained in paragraphs 1 to 15 for this

  Complaint as if set forth herein in its entirety.

       24. The actions and inactions of Defendants Walmart and Walmart East caused significant

  permanent injury to Plaintiff Vega, resulting in her permanent total disability.

       25. Plaintiff Vega is the natural parent of Jane Doe 1, Jane Doe 2, Jane Doe 3, and Jane Doe

  4.

       26. Jane Doe 1 is an unmarried dependent of Vianka V. Vega.

       27. Jane Doe 2 is an unmarried dependent of Vianka V. Vega.

       28. Jane Doe 3 is an unmarried dependent of Vianka V. Vega.

       29. Jane Doe 4 is an unmarried dependent of Vianka V. Vega.

       30. Jane Doe 1, Jane Doe 2, Jane Doe 3, and Jane Doe 4 suffered damages as a result of their

  mother Vianka V. Vega’s permanent total disability, including damages for permanent loss of

  services, comfort, companionship, and society. The losses are either permanent or continuing, and

  they will suffer losses in the future.

       WHEREFORE, Vianka V. Vega, as parent, natural guardian, and next friend of her minor

  children John Doe 1, John Doe 2, John Doe 3, and John Doe 4, demands judgment for damages

  against Defendants Walmart, Inc. and Wal-Mart Stores East, LP, together with costs, and such

  other relief as this Court may deem just and necessary.




                                                      4
Case 1:20-cv-24311-KMW Document 1-2 Entered on FLSD Docket 10/20/2020 Page 5 of 5




                               DEMAND FOR JURY TRIAL

                     Plaintiffs hereby demand trial by jury as to all counts.

  Dated: September 21, 2020

                                     Respectfully submitted,

                                     LAW OFFICES OF RICHARD R. ROBLES, P.A.
                                     Attorneys for Plaintiff
                                     905 Brickell Bay Drive, Suite 228
                                     Miami, Florida 33131
                                     Tel. (305) 755-9200
                                     Primary Email:          rrobles@roblespa.com
                                     Secondary Emails: rquintero@roblespa.com
                                                             lmartinez@roblespa.com

                                     /s/ Richard R. Robles, Esquire
                                     Richard R. Robles, Esquire
                                     Florida Bar No. 0088481
                                     Rafael Quintero, Esquire
                                     Florida Bar No. 1022660




                                                5
